BATTAGLIA, J.,
dissenting.
I believe the Court’s decision to reinstate Mr. Wingerter represents an unwarranted lowering of the bar for reinstatement from disbarment, especially those that emanate from felony convictions.
In 2007, we disbarred the Respondent, Rex B. Wingerter, for violating subsections (b) and (c) of Rule 8.4 of the Maryland Lawyer’s Rules of Professional Misconduct. Attorney Grievance v. Wingerter, 400 Md. 214, 929 A.2d 47 (2007). Mr. Wingerter’s violations related to his conviction, after a guilty plea, of misprison of a felony, in violation of Section 4 of Title 18 of the United States Code, based on his concealment of immigration fraud being committed at a company for which he was working. In the Statement of Facts supporting his guilty plea, Mr. Wingerter admitted to taking an active role in concealing the fraud underlying his conviction, including making misrepresentations to the United States government that he knew, or should have known, were false. Wingerter, 400 Md. at 221-22, 929 A.2d at 52. We made particular note that Mr. Wingerter accepted the Statement of Facts supporting his guilty plea, in which he admitted that all the actions he took “ ‘were in all respects knowing and deliberate, and were not committed by mistake, accident, or any other innocent reason.’ ” Id. at 222, 929 A.2d at 52. Our statement in the underlying case formed one of the bases of overruling an exception posited by Mr. Wingerter, by which he asserted that he never took any active steps to assist in the commission of the fraud and that his transgression was one of willful blindness, not active participation. We dismissed his argument, noting that, “[t]he concealment steps were clearly alleged and *9stated in the statement of facts and they were not disputed.” Id. at 231, 929 A.2d at 58.
A determination of whether or not an attorney should be readmitted to the practice of law after having been disbarred requires consideration of a number of factors, specifically including that “the petitioner recognizes the wrongfulness and seriousness of the professional misconduct for which the discipline was imposed.” Maryland Rule 16 — 781(g)(4). In this case, there is no question that Mr. Wingerter, in his own words in his declaration in support of his reinstatement has not acknowledged the extent of his misconduct; he alleged that his misconduct “largely was that of omission and not commission.” He further described his misconduct as “a failure to pay sufficient attention to the operational details; failing to recognize the power of money to corrupt the workplace; and overlooking and not voicing protest when witnessing the illegal conduct” of other employees. While Mr. Wingerter did refer in one sentence, in the introduction to his declaration in support of reinstatement, to the fact that “I also took steps to conceal the misdeeds” of other employees, he does not include in any of his specific descriptions of his misdeeds that which he did to actually facilitate the fraud. Rather, in his Petition for Reinstatement, Mr. Wingerter summarized his misconduct by stating that he had
negligently failed to review or verify the claims put forth in GRIS’s [his employer] submissions to the [Department of Labor] or the U.S. Citizenship Immigration Services, did not investigate suspicious conduct by GRIS, failed to acknowledge that as GRIS’s legal counsel, he personally was responsible for the applications and petitions submitted to the federal agencies, and that he turned a blind eye when witnessing wrongdoing.
His own version of events in no way acknowledges having taken an active role to conceal the immigration fraud that permitted non-citizens to enter the country illegally, even though it is clear from our sanction discussion in the original case that Mr. Wingerter was disbarred because of intentionally dishonest conduct. It seems anomalous, and indeed incon*10gruous, to say that an attorney who was disbarred for intentionally dishonest conduct should be reinstated, when he still does not acknowledge the seriousness of his criminal acts.
Because I believe that Mr. Wingerter has not met his burden of proving that he appreciates the seriousness and wrongfulness of his misconduct, I would not readmit him to the Bar of Maryland until he does.